Court of Appeals
                                             Third District of Texas
                                             P.O. BOX 12547. AUSTIN. TEXAS 78711-2547
                                                    www.ixcoutls.gov/3rdcoa.aspx
                                                          (512) 463-1733
  *^*sJte>f-'-

JEFF I. ROSE CHIEF JUSTICE                                                         JEFFREY D. KYLE, CLERK
DAVID PURYEAR, JUSTICE
BOB PEMBERTON, JUSTICE
MELISSA GOODWIN. JUSTICE
SCO'IT K. FIELD, JUSTICE
                                          January 7, 2015


The Honorable Dana
              y
                   DcBcauvoir
Civil County Clerk
Travis County Clerk's Office
P. O. Box/i49325
AusthyfX 78714
* DELIVERED VIA E-MAIL *

RE:       Court of Appeals Number:     03-13-00323-CV
           Trial Court Case Number:    C-1 -C V-12-011760

Style:      Gilbert M. Borjas
            v. Federal National Mortgage Association a/k/a Fannie Mae


Dear Honorable Dana DeBeauvoir:


       Enclosed, with reierence to the above cause, is the mandate of this Court. Please file and
execute in the usual manner. Your cooperation in this regard is appreciated.

         In addition, as required by Texas Government Code, Sec. 51.204(d), the trial court clerk
is notified that we will destroy all records filed in respect to this case with the exception of
indexes, original opinions, minutes and general court dockets no earlier than six (6) years from
the date final mandate is issued.




                                                       By: Amy Strothcr, Deputy Clerk


cc:      -Jy[x. Gilbert VI. Borjas
          Mr. Mark D. I lopkins
                                       MANDATE

THE STATE OF TEXAS

TO THE COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY, GREETINGS:

Trial Court Cause No. C-l-CV-12-011760

       Before our Court of Appeals for the Third District of Texas on October 17, 2014, the
cause on appeal to revise or reverse your judgment between

                             Gilbert M. Borjas

No.03-13-00323-CV


                             Federal National Mortgage Association a/k/a Fannie Mae

Was determined, and therein our Court of Appeals made its order in these words

This is an appeal from the judgment signed by the trial court on February 6, 2013. Having
reviewed the record and the parties' arguments, the Court holds that there was no reversible error
in the trial court's judgment. Therefore, the Court affirms the trial court's judgment. The
appellant shall pay all costs relating to this appeal, both in this Court and the court below.

Wherefore, we command you to observe the order of our Court of Appeals in this behalf and in
all things have the order duly recognized, obeyed, and executed.


   v<^ OF A/>2%                            Witness the Honorable Jeff L. Rose, Chief Justice of
   ^ / /i
 ?.S\r         "vvr%
            ^^^.<4                         tne Court of Appeals for the Third District of Texas,
                                           thf Pmirt nf Annpjilc fc\r thp TTiirH nictrir«t nf Tpyoc

jfo/ —«)-=-• V"-                           with the seal ofthe Court affixed in the City ofAustin
^o(I i^aC^ )«1                             on Wednesday, January 07, 2015.
% -VS. r    ^\ J.^B


                                             FFREY D. KYLE,
                                           JEFFREY    #YTE, CLERK
                                                            CI

                                           By: Amy Strother, Deputy Clerk
                                             BILL OF COSTS

                TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN

                                             No.03-13-00323-CV


                                              Gilbert M. Borjas

                                                         v.



                          Federal National Mortgage Association a/k/a Fannie Mae
           (No. C-l-CV-12-011760 IN COUrfTY COURT AT LAW NO. 1 OF TRAVIS COUNTY)

Type of Fee                              Charges        Paid            By
FILING                                       SI 0.00    E-PAID          MARK D HOPKINS
FILING                                       SI 0.00    PAID            GILBERT BORJAS
FILING                                       SI 0.00    E-PAID          WILLIAM B GAMMON
REQUIRED TEXAS.GOV EFILING FEE                $5.00     E-PAID          WILLIAM B GAMMON
REPORTER'S RECORD                            S71.50    UNKNOWN
CLERK'S RECORD                              $160.00    UNKNOWN
INDIGENT                                     S25.00     PAID            GILBERT BORJAS
FILING                                      $100.00     PAID            GILBERT BORJAS
SUPREME COURT CHAPTER 51 FEE                 S50.00     PAID            GILBERT BORJAS



                 Balance of costs owing to the Third Court of Appeals, Austin,Texas: 0.00

                Court costs in this cause shall bepaid as per the Judgment issued by this Court.

                I, JEFFREY D. KYLE, CLERK OF THE THIRD COURT OF APPEALS OF THE
     STATE OF TEXAS, do hereby certify that the above and foregoing is a true and correct copy of
     the cost bill of THE COURT OF APPEALS FOR THE THIRD DISTRICT OF TEXAS,
     showing the charges and payments, in the above numbered and styled cause, as the same appears
     of record in this office.


                                                       IN TESTIMONY WHEREOF, witness my hand
          ^^S.
         *3
                                                       and the Seal of the COURT OF APPEALS for the
                                                       Third District of Texas on January 7, 2015.
         IS
         &"*\
         \.>\
                                                       JEFFREY D.4CYLE, CLERK

                                                       By: Amy Strother, Deputy Clerk
 Court of Appeals                                     OFFICIAL BUSINESS
                                                     STATE OF TEXAS              jjjlf
            Third District                                                                                           lilt.i i i-.o-.vi I
                                                      PENALTY FOR
P.O. BOX 12547. AUSTIN, TEXAS78711-2547                                                               02 1R         $ 00.406
                                                      PRIVATE USE                                     0006557458     JAN08 2015
                                                                                                      MAILED FROM ZIP CODE 73 701
      /received \
              JAN 1 4 Z015                         MR. GILBERT M. BORJAS
                                                   15408 CONNIE STREET
            throcourt of appeals,
        \      jeffrey d.kyle /                    AUSTIh
                                                            HI   XI   -      /   «   /   F E   1270       0091/11/L5
                                                                           D C TU p II          cctincp
                                           78711 (cl? 547
                                    i 02   KQV-S3B     78         lliiiHiiltlmltitlliiiUfililihliiiuUmltliillutlttiilJ .